Citation Nr: 1235583	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to July 1977, November 1977 to March 1978, and May 1979 to September 1980.  He also has Army National Guard of South Carolina service on various dates from May 1979 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

In August 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in December 2007 and July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received by VA in January 2012, the Veteran stated that he had additional evidence of a January 9, 2012 medical follow-up consultation that was pertinent to his appeal which could be obtained by contacting Dr. W.C.J. of Midlands Orthopaedics in Columbia, South Carolina.  The Veteran did not submit a VA Form 21-4142, Authorization and Consent to Release Information, but did state that his correspondence was authorization for VA to obtain records.  As the Veteran has requested that VA obtain the January 9, 2012 medical follow-up consultation record, the Board finds that a remand is warranted.    

A September 2010 response from the National Personnel Records Center (NPRC) directs that VA should make a request through the Personnel Information Exchange System (PIES) to obtain service treatment and personnel records.  The claims file includes an August 2005 response to a May 2005 PIES request, but does not reflect that VA made a request subsequent to the Board's remands.  Thus, VA should make a PIES request for service personnel and service treatment records for the appropriate dates of service.  If a negative response is received, such should be noted in the claims file.  

The Veteran stated in February 2006 correspondence, that he was informed that his military medical records were located at the "3271st Army Reserve Hospital in Charleston, SC", an address which is slightly different from the address to which the AMC (Appeals Management Center) attempted to obtain records.  In August 2010 correspondence, the AMC sent a request for records to the "3271 1st Army Reserve Hospital, Charleston, SC"; that correspondence was returned due to an insufficient address.  The AMC should contact Army Reserve units in Charleston, S.C., if any, and obtain a correct address for the Army Reserve hospital or hospital unit, if any, in Charleston, S.C.  Thereafter, the AMC should attempt to obtain any pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for Dr. W.C.J. of Midlands Orthopaedics in Columbia, South Carolina for all treatment records for his right foot, to include for a January 9, 2012 follow-up consultation.  After obtaining a complete VA Form 21-4142, attempt to obtain all identified pertinent medical records.  

2.  Through use of the Personnel Information Exchange System (PIES), request service treatment and personnel records for the Veteran.  If a negative response is received, such should be noted in the claims file.  

3.  Contact Army Reserve units in Charleston, S.C., if any, and attempt to obtain a correct address for the Army Reserve hospital or hospital unit, if any, in Charleston, S.C, to include the 3271st Army Reserve Hospital.  Thereafter, contact the hospital and attempt to obtain all pertinent records, if any. 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

4.  If, and only if, new pertinent evidence is received, the claims file, with the newly received evidence, should be provided to the September 2010 VA examiner, or if unavailable, another VA clinician, to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a right foot disability, causally related to active service.  A complete rationale should be provided for the opinion.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


